DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statements (IDSs) submitted on 8/17/2020, 9/15/2021, 12/21/2021 and 3/17/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

4.	Claim(s) 1-4, 6-11, 14-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US. Pub. No. 2018/0365585 A1) in view of Zou et al. (US. Pub. No. 2021/0182724 A1).

Regarding claim1, Smith discloses a method comprising: 
determining, by a qubit allocation service (See Fig. 2; Job Server 220), that a first quantum service requires a qubit for execution (See Par. [43], [72]-[74] and Fig. 2 of Smith for a reference to the job server 220 receives a job request that includes an operation to be executed. The job server assigns a job ID to the Job request and determines the required resources [Including qubits] for the job); 
accessing, by the qubit allocation service, a qubit registry that maintains information about a plurality of qubits on a quantum computing system to identify a first qubit of the plurality of qubits that is available for allocation (See Par. [32], [38], [89] and Fig. 1 of Smith for a reference to the state of qubits [whether available or not] is stored in the memory included in the controller 106A. An array of qubits is stored in the memory of the quantum processor and may be accessed by the job server to identify the requested qubits); 

Smith does not explicitly disclose storing information indicating the first qubit is allocated to the first quantum service; and providing, by the qubit allocation service to the first quantum service, qubit information via which the first quantum service can determine that the first qubit is allocated to the first quantum service.  

However, Zou discloses storing information indicating the first qubit is allocated to the first quantum service (See Par. [76]-[79] and Fig. 8 of Zou for a reference to the qubits index generation (QIG) unit 802 generates indexes for the allocated qubits and stores it in the shared register 321. The QIG 802 determines the qubit ID assigned to each uop [Job/Task] by reading the index number of the qubit); and 
providing, by the qubit allocation service to the first quantum service, qubit information via which the first quantum service can determine that the first qubit is allocated to the first quantum service (See Par. [78]-[79] of Zou for a reference to the (QIG) 802 generates qubit IDs in response to uops [jobs/tasks] to be performed. Each uop is assigned [provided] with the qubit index applied for executing the uop).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Zou and Smith. The motivation for combination would be to improving the system’s performance, by efficiently operating many qubits in parallel simultaneously. (Zou; Par. [157])

Regarding claim 2, the combination of Smith and Zou, specifically Smith discloses wherein determining, by the qubit allocation service, that the first quantum service requires the qubit for execution comprises receiving, by a quantum service orchestrator of the qubit allocation service, from the first quantum service, a request for the qubit to be allocated (See Par. [43], [72]-[74] and Fig. 2 of Smith for a reference to the job server 220 receives a job request that includes an operation to be executed. The job server assigns a job ID to the Job request and determines the required resources [Including qubits] for the job).  

Regarding claim 3, Smith does not explicitly disclose wherein determining, by the qubit allocation service, that the first quantum service requires the qubit for execution comprises: analyzing, by a quantum service orchestrator of the qubit allocation service, a quantum assembly file (QASM) file that implements the first quantum service; and determining, based on the QASM file, that the first quantum service requires the qubit for execution.  

However, Zou discloses analyzing, by a quantum service orchestrator of the qubit allocation service, a quantum assembly file (QASM) file that implements the first quantum service (See Par. [63], [74] and Fig. 6A-B of Zou for a reference to each quantum instruction needs to encode both the operation to be performed and the one or more qubit on which to perform the operation. The QASM code 601 includes the encoded information and analyzed to schedule each operation/qubits); and 
determining, based on the QASM file, that the first quantum service requires the qubit for execution (See Par. [63], [74], [78]-[79] of Zou for a reference to that based on the QASM code 601, each operation and the one or more qubit on which to perform the operation are determined).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Zou and Smith. The motivation for combination would be to improving the system’s performance, by efficiently operating many qubits in parallel simultaneously. (Zou; Par. [157])

Regarding claim 4, Smith does not explicitly disclose obtaining, from the qubit registry, a qubit identifier that identifies the first qubit; and wherein providing, by the qubit allocation service to the first quantum service, the qubit information via which the first quantum service can determine that the first qubit is allocated to the first quantum service comprises: initiating, by the quantum service orchestrator of the qubit allocation service, the first quantum service; and providing, to the first quantum service, the qubit information.  

However, Zou discloses obtaining, from the qubit registry, a qubit identifier that identifies the first qubit (See Par. [76]-[77], [84] and Fig. 9;901 of Zou for a reference to the QIG 802 generates qubit index (ID) associated with the uops 805 (operations to be performed). The qubit index is read (obtained) from registers associated with uops); and 
wherein providing, by the qubit allocation service to the first quantum service, the qubit information via which the first quantum service can determine that the first qubit is allocated to the first quantum service comprises: 
initiating, by the quantum service orchestrator of the qubit allocation service, the first quantum service (See Par. [77]-[79] of Zou for a reference to performing the uop using the qubit index identified and read from registers); and 
providing, to the first quantum service, the qubit information (See Par. [78]-[79] of Zou for a reference to the (QIG) 802 generates qubit IDs in response to uops [jobs/tasks] to be performed. Each uop is assigned [provided] with the qubit index applied for executing the uop).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Zou and Smith. The motivation for combination would be to improving the system’s performance, by efficiently operating many qubits in parallel simultaneously. (Zou; Par. [157])

Regarding claim 6, Smith does not explicitly disclose generating, by the qubit allocation service, a first qubit partition that includes the first qubit; and associating the first qubit partition with the first quantum service.  

However, Zou discloses generating, by the qubit allocation service, a first qubit partition that includes the first qubit (See Par. [132]-[133] and Fig. 16 of Zou for a reference to a slice [partition] is allocated to each gate to perform a specific set of instructions [operation]. The slice is associated with the one or more qubit to perform the operation); and 
associating the first qubit partition with the first quantum service (See Par. [132]-[133] of  Zou for a reference to quantum slice 1600 is allocated to perform a specific operation on qubits q0 and q1 associated with the slice 1600).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Zou and Smith. The motivation for combination would be to improving the system’s performance, by efficiently operating many qubits in parallel simultaneously. (Zou; Par. [157])

Regarding claim 7, Smith does not explicitly disclose wherein the qubit information comprises a first qubit partition identifier that identifies the first qubit partition.  

However, Zou discloses wherein the qubit information comprises a first qubit partition identifier that identifies the first qubit partition (See Par. [136]-[138] and Figs. 17 & 18 of  Zou for a reference to that each quantum slice [partition] has a slice marker (ID) that identifies the slice and its extent, including allocated qubits).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Zou and Smith. The motivation for combination would be to improving the system’s performance, by efficiently operating many qubits in parallel simultaneously. (Zou; Par. [157])

Regarding claim 8, Smith does not explicitly disclose wherein the qubit information comprises a qubit identifier that identifies the first qubit.  

However, Zou discloses wherein the qubit information comprises a qubit identifier that identifies the first qubit (See Par. [76]-[77], [84] and Fig. 9;901 of Zou for a reference to the QIG 802 generates qubit index (ID) associated with the uops 805 (operations to be performed). The qubit index is read (obtained) from registers associated with uops).

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Zou and Smith. The motivation for combination would be to improving the system’s performance, by efficiently operating many qubits in parallel simultaneously. (Zou; Par. [157])


Regarding claim 9, Smith discloses receiving, by the qubit registry from a quantum service orchestrator of the qubit allocation service, a first quantum service identifier that identifies the first quantum service (See Par. [42]-[44] of Smith for a reference to a job identifier is assigned by the job server 220 and the job identifier is provided to gateway module 210 to be used as a reference for the job request); 

Smith does not explicitly disclose generating, by the qubit registry, the first qubit partition that includes the first qubit; and sending, to the quantum service orchestrator, a first qubit partition identifier that identifies the first qubit partition.  

However, Zou discloses generating, by the qubit registry, the first qubit partition that includes the first qubit (See Par. [132]-[133] and Fig. 16 of Zou for a reference to a slice [partition] is allocated to each gate to perform a specific set of instructions [operation]. The slice is associated with the one or more qubit to perform the operation); and 
sending, to the quantum service orchestrator, a first qubit partition identifier that identifies the first qubit partition (See Par. [136]-[138] and Figs. 17 & 18 of  Zou for a reference to that each quantum slice [partition] has a slice marker (ID) that identifies the slice and its extent, including allocated qubits. The controller is informed that two operations are performed on parallel in each slice 1801 & 1802 based on slice markers).

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Zou and Smith. The motivation for combination would be to improving the system’s performance, by efficiently operating many qubits in parallel simultaneously. (Zou; Par. [157])


Regarding claim 10, Smith discloses receiving, by the qubit registry, a request from the first quantum service requesting a total number of qubits available to the first quantum service (See Par. [43], [72]-[74] and Fig. 2 of Smith for a reference to the job server 220 receives a job request that includes an operation to be executed. The job server assigns a job ID to the Job request and determines the required resources [Including qubits] for the job); 

Smith does not explicitly disclose accessing, by the qubit registry, the first qubit partition; determining that the first qubit partition includes the first qubit; and sending, to the first quantum service, information identifying that a total of one qubit is available to the second quantum service.  

However, Zou discloses accessing, by the qubit registry, the first qubit partition (See Par. [132]-[133] and Fig. 16 of Zou for a reference to a slice [partition] is allocated to each gate to perform a specific set of instructions [operation]. The slice is associated with the one or more qubit to perform the operation); 
determining that the first qubit partition includes the first qubit (See Par. [132]-[133] of  Zou for a reference to quantum slice 1600 is allocated to perform a specific operation on qubits q0 and q1 associated with the slice 1600); and 
sending, to the first quantum service, information identifying that a total of one qubit is available to the second quantum service (See Par. [133]-[138] and Figs. 16-19 of  Zou for a reference to identifying a second rotation operation that is performed in the second slice [partition], and identifying total qubits (q0 & q1) available and required to perform the operation).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Zou and Smith. The motivation for combination would be to improving the system’s performance, by efficiently operating many qubits in parallel simultaneously. (Zou; Par. [157])

Regarding claim 11, Smith discloses subsequent to providing, by the qubit allocation service to the first quantum service, the qubit information, receiving, by the qubit allocation service from the first quantum service, a request for a second qubit (See Par. [43], [72]-[74] and Fig. 2 of Smith for a reference to the job server 220 receives a job request that includes an operation to be executed. The job server assigns a job ID to the Job request and determines the required resources [Including qubits] for the job); 

Smith does not explicitly disclose accessing, by the qubit allocation service, the qubit registry to identify a second qubit of the plurality of qubits that is available for allocation; modifying a first partition record to identify the first qubit and the second qubit as being associated with the first qubit partition; and providing, by the qubit allocation service to the first quantum service, qubit information via which the first quantum service can determine that the second qubit is allocated to the first quantum service.  

However, Zou discloses accessing, by the qubit allocation service, the qubit registry to identify a second qubit of the plurality of qubits that is available for allocation (See Par. [132]-[133] and Fig. 16 of Zou for a reference to a slice [partition] is allocated to each gate to perform a specific set of instructions [operation]. The slice is associated with the one or more qubit to perform the operation); 
modifying a first partition record to identify the first qubit and the second qubit as being associated with the first qubit partition (See Par. [43], [72]-[74] and Fig. 2 of Smith for a reference to the job server 220 receives a job request that includes an operation to be executed. The job server assigns a job ID to the Job request and determines the required resources [Including qubits] for the job); and 
providing, by the qubit allocation service to the first quantum service, qubit information via which the first quantum service can determine that the second qubit is allocated to the first quantum service (See Par. [78]-[79] of Zou for a reference to the (QIG) 802 generates qubit IDs in response to uops [jobs/tasks] to be performed. Each uop is assigned [provided] with the qubit index applied for executing the uop).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Zou and Smith. The motivation for combination would be to improving the system’s performance, by efficiently operating many qubits in parallel simultaneously. (Zou; Par. [157])


Regarding claim 14, Smith discloses receiving, by the qubit registry, a request from a second quantum service requesting a total number of qubits available to the second quantum service (See Par. [43], [72]-[74] and Fig. 2 of Smith for a reference to the job server 220 receives a plurality of job requests, each includes an operation to be executed. The job server assigns a job ID to each Job request and determines the required resources [Including qubits] for the job); 

Smith does not explicitly disclose determining, by the qubit registry, that no qubit partition is associated with the second quantum service; and sending, to the second quantum service, information identifying that a total of zero qubits are available to the second quantum service.  

However, Zou discloses determining, by the qubit registry, that no qubit partition is associated with the second quantum service (See Par. [32], [38], [89] and Fig. 1 of Smith for a reference to the state of qubits [whether available or not] is stored in the memory included in the controller 106A. An array of qubits is stored in the memory of the quantum processor and may be accessed by the job server to identify whether the requested qubits are available or not); and 
sending, to the second quantum service, information identifying that a total of zero qubits are available to the second quantum service (See Par. [133]-[138] and Figs. 16-19 of  Zou for a reference to identifying a second rotation operation that is performed in the second slice [partition], and identifying that the required qubits (q0 & q1) are not available and used to perform the first operation).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Zou and Smith. The motivation for combination would be to improving the system’s performance, by efficiently operating many qubits in parallel simultaneously. (Zou; Par. [157])

Regarding claim 15, Smith discloses receiving, by the qubit registry, the request from the second quantum service requesting the total number of qubits available (See Par. [43], [72]-[74] and Fig. 2 of Smith for a reference to the job server 220 receives a job request that includes an operation to be executed. The job server assigns a job ID to the Job request and determines the required resources [Including qubits] for the job).

Smith does not explicitly disclose requesting the total number of qubits available to the second quantum service, receiving, from the qubit allocation service, from the second quantum service, a request for two qubits; accessing, by the qubit allocation service, the qubit registry to identify a second qubit and a third qubit that is available for allocation; generating, by the qubit allocation service, a second qubit partition that includes the second qubit and the third qubit; associating the second qubit partition with the second quantum service; and providing, by the qubit allocation service to the second quantum service, qubit information via which the second quantum service can determine that the second qubit and the third qubit are allocated to the second quantum service.  

However, Zou discloses requesting the total number of qubits available to the second quantum service, receiving, from the qubit allocation service, from the second quantum service, a request for two qubits (See Par. [79], [133]-[138] of  Zou for a reference to requesting two qubits to perform a two-qubit operation); 
accessing, by the qubit allocation service, the qubit registry to identify a second qubit and a third qubit that is available for allocation  (See Par. [133] and Fig. 16 of  Zou for a reference to identifying qubits q2 & q3 to perform the second rotation operation); 
generating, by the qubit allocation service, a second qubit partition that includes the second qubit and the third qubit (See Par. [138] and Fig. 18 of  Zou for a reference to identifying a second quantum slice [Partition] 1802 that is assigned to the second rotation operation); 
associating the second qubit partition with the second quantum service (See Par. [138] and Fig. 18 of  Zou for a reference to the second rotation operation is associated with the second slice 1802); and 
providing, by the qubit allocation service to the second quantum service, qubit information via which the second quantum service can determine that the second qubit and the third qubit are allocated to the second quantum service (See Par. [78]-[79], [138] of Zou for a reference to the (QIG) 802 generates qubit IDs in response to uops [jobs/tasks] to be performed. Each uop is assigned [provided] with the qubit index applied for executing the uop. Qubits q2 & q3 are identified to perform the second rotation operation).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Zou and Smith. The motivation for combination would be to improving the system’s performance, by efficiently operating many qubits in parallel simultaneously. (Zou; Par. [157])

Regarding claim 16, Smith discloses receiving, by the qubit registry, a second request from the second quantum service requesting the total number of qubits available to the second quantum service (See Par. [43], [72]-[74] and Fig. 2 of Smith for a reference to the job server 220 receives a job request that includes an operation to be executed. The job server assigns a job ID to the Job request and determines the required resources [Including qubits] for the job); 

Smith does not explicitly disclose accessing, by the qubit registry, the second qubit partition; determining that the second qubit partition includes the second qubit and the third qubit; sending, to the second quantum service, information identifying that a total of two qubits are available to the second quantum service; determining, by the qubit registry, that no qubit partition is associated with the second quantum service; and sending, to the second quantum service, information identifying that a total of zero qubits are available to the second quantum service.  

However, Zou discloses accessing, by the qubit registry, the second qubit partition (See Par. [132]-[133] and Fig. 16 of Zou for a reference to a slice [partition] is allocated to each gate to perform a specific set of instructions [operation]. The slice is associated with the one or more qubit to perform the operation); 
determining that the second qubit partition includes the second qubit and the third qubit (See Par. [132]-[133] of  Zou for a reference to quantum slice 1600 is allocated to perform a specific operation on qubits q0 and q1 associated with the slice 1600); 
sending, to the second quantum service, information identifying that a total of two qubits are available to the second quantum service (See Par. [133]-[138] and Figs. 16-19 of  Zou for a reference to identifying a second rotation operation that is performed in the second slice [partition], and identifying total qubits (q0 & q1) available and required to perform the operation); 
determining, by the qubit registry, that no qubit partition is associated with the second quantum service (See Par. [32], [38], [89] and Fig. 1 of Smith for a reference to the state of qubits [whether available or not] is stored in the memory included in the controller 106A. An array of qubits is stored in the memory of the quantum processor and may be accessed by the job server to identify whether the requested qubits are available or not); and 
sending, to the second quantum service, information identifying that a total of zero qubits are available to the second quantum service (See Par. [133]-[138] and Figs. 16-19 of  Zou for a reference to identifying a second rotation operation that is performed in the second slice [partition], and identifying that the required qubits (q0 & q1) are not available and used to perform the first operation).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Zou and Smith. The motivation for combination would be to improving the system’s performance, by efficiently operating many qubits in parallel simultaneously. (Zou; Par. [157])

Regarding claim 17, Smith discloses determining, by the qubit allocation service, that the first quantum service requires the qubit for execution further comprises determining, by the qubit allocation service, that the first quantum service requires the first qubit and a second qubit for execution (See Par. [43], [72]-[74] and Fig. 2 of Smith for a reference to the job server 220 receives a job request that includes first and second operations to be executed. The job server assigns a job IDs to the Job requests and determines the required resources [Including qubits] for each job); and 
wherein accessing, by the qubit allocation service, the qubit registry to identify the first qubit of the plurality of qubits that is available for allocation further comprises accessing, by the qubit allocation service, the qubit registry to identify the first qubit, which is available on a first quantum computing system, and the second qubit, which is available on a second quantum computing system (See Par. [32], [38], [89] and Fig. 1 of Smith for a reference to the state of qubits [whether available or not] is stored in the memory included in the controller 106A. An array of qubits is stored in the memory of the quantum processor and may be accessed by the job server to identify the requested qubits for each job); 

Smith does not explicitly disclose storing information indicating the first qubit and the second qubit are no longer available for allocation; and providing, by the qubit allocation service to the first quantum service, the qubit information via which the first quantum service can determine that the first qubit on the first quantum computing system and the second qubit on the second quantum computing system are allocated to the first quantum service.  

However, Zou discloses storing information indicating the first qubit and the second qubit are no longer available for allocation (See Par. [76]-[79] and Fig. 8 of Zou for a reference to the qubits index generation (QIG) unit 802 generates indexes for the allocated qubits and stores it in the shared register 321. The QIG 802 determines the qubit ID assigned to each uop [Job/Task] by reading the index number of the qubit); and 
providing, by the qubit allocation service to the first quantum service, the qubit information via which the first quantum service can determine that the first qubit on the first quantum computing system and the second qubit on the second quantum computing system are allocated to the first quantum service (See Par. [78]-[79] of Zou for a reference to the (QIG) 802 generates qubit IDs in response to uops [jobs/tasks] to be performed. Each uop is assigned [provided] with the qubit index applied for executing the uop).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Zou and Smith. The motivation for combination would be to improving the system’s performance, by efficiently operating many qubits in parallel simultaneously. (Zou; Par. [157])

Regarding claim 19, the claim is interpreted and rejected for the same reasons as set forth in claim 1, including a quantum computing system (See Smith; Fig. 2; Server 208 & QPU 203), comprising: a memory (See Smith; Fig. 2; Shared Memory 1064A); and a processor device coupled to the memory (See Smith; Fig. 2; Quantum Processor 1020A).  


Regarding claim 20, the claim is interpreted and rejected for the same reasons as set forth in claim 1, including computer program product stored on a non-transitory computer- readable storage medium (See Par. [64] and Fig. 2 of Smith for a reference to a computer-readable storage medium comprising computer instructions).


5.	Claim(s) 5, 12-13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. in view of Zou et al.  and further in view of Roetteler et al. (US. Pub. No. 2018/0181685 A1).

Regarding claim 5, the combination of Smith and Zou does not explicitly disclose subsequent to identifying the first qubit that is available for allocation, decrementing a total available qubits counter of the qubit registry by a value of one.  

However, Roetteler discloses subsequent to identifying the first qubit that is available for allocation, decrementing a total available qubits counter of the qubit registry by a value of one (See Par. [100]-[101] and Fig. 9 of Roetteler for a reference to ancilla bits (qubits) are tracked using a heap data structure. A qubit index (ID) that is allocated to an operation is taken off the heap data structure [data structure is decremented by the taken off qubit]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Roetteler, Zou and Smith. The motivation for combination would be to improving the system’s performance, by enabling efficient re-use of qubits, which in turn, improves the system’s resources utilization. (Roetteler; Par. [181])

Regarding claim 12, the combination of Smith and Zou does not explicitly disclose determining, by the qubit allocation service, that the first quantum service has terminated; reallocating the first qubit so that the first qubit is available for allocation; and incrementing a total available qubits counter by one.  

However, Roetteler discloses determining, by the qubit allocation service, that the first quantum service has terminated (See Par. [100] and Fig. 9 of Roetteler for a reference to determining that the execution of the quantum operation has completed (Terminated)); 
reallocating the first qubit so that the first qubit is available for allocation (See Par. [100]-[101] and Fig. 9 of Roetteler for a reference to after the completion of a quantum operation, qubits indices (IDs) associated with the operation are freed up in the heap data structure); and incrementing a total available qubits counter by one (See Par. [100]-[101] of Roetteler for a reference to the heap data structure is incremented with freed up qubit index).

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Roetteler, Zou and Smith. The motivation for combination would be to improving the system’s performance, by enabling efficient re-use of qubits, which in turn, improves the system’s resources utilization. (Roetteler; Par. [181])


Regarding claim 13, Smith does not explicitly disclose wherein reallocating the first qubit comprises deleting a first qubit partition that includes the first qubit.  

However, Zou discloses wherein reallocating the first qubit comprises deleting a first qubit partition that includes the first qubit (See Par. [132]-[133] and Fig. 16 of Zou for a reference to slices allocated to an operation are freed up (deleted) after the completion of the operation).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Zou and Smith. The motivation for combination would be to improving the system’s performance, by efficiently operating many qubits in parallel simultaneously. (Zou; Par. [157])

Regarding claim 18, the combination of Smith and Zou does not explicitly disclose generating, by the qubit registry, an qubit update record identifying the first qubit and the second qubit as being allocated to the first quantum service; and sending, by the qubit registry to at least one other qubit registry, the qubit update record.  

However, Roetteler discloses generating, by the qubit registry, an qubit update record identifying the first qubit and the second qubit as being allocated to the first quantum service (See Par. [100]-[101] of Roetteler for a reference to a heap data structure is created to update the status of each qubit whether it is available, freed up(after the completion of an operation), or taken (allocated to an operation)); and 
sending, by the qubit registry to at least one other qubit registry, the qubit update record (See Par. [100]-[101] of Roetteler for a reference to the heap data structure is accessed by the system’s registers during the scheduling process).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Roetteler, Zou and Smith. The motivation for combination would be to improving the system’s performance, by enabling efficient re-use of qubits, which in turn, improves the system’s resources utilization. (Roetteler; Par. [181])

Conclusion
6. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Rigetti et al. (US. Pub. No. 2022/0084085 A1) discloses methods and systems for dynamically partitioning and virtualizing a monolithic quantum-classical hybrid computing resource.
Itoko et al. (US. Pub. No. 2020/0218842 A1) discloses swap insertion in mapping logical qubits on a quantum circuit that can decrease the number of swap operations or swap gates used for a given quantum operation sequence.  
Lanting et al. (US. Pub. No. 2018/0330264 A1) discloses a method for mitigating degeneracy in a hybrid computing system that includes a quantum processor and a digital processor.

7.	Any inquiry concerning this communication from the examiner should be directed to RASHA FAYED whose telephone number is (571) 270-3804. The examiner can normally be reached on M-F 8:00AM-4:30PM.
	If attempts to reach the examiner by telephone are unsuccessful, the supervisory Examiner, Un Cho can be reached on (571)272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.K.F/Examiner, Art Unit 2413            

/UN C CHO/Supervisory Patent Examiner, Art Unit 2413